Citation Nr: 0716592	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left eye vision loss.

2.  Entitlement to an increased rating for corneal reflux, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1966 until December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran appeared at a February 2006 hearing before the 
undersigned.  At that time, he indicated that he had an eye 
examination approximately two months prior at an outpatient 
clinic in Tallahassee, Florida.  However, the claims folder 
contains no VA clinical records following June 2005.  
Therefore, it appears that relevant VA treatment records are 
outstanding.  Furthermore, the veteran indicated that he was 
scheduled for another VA eye appointment in March 2006.  
Because these records may reveal increased symptomatology 
such as to warrant a higher evaluation, it is essential that 
they be associated with the claims folder prior to 
adjudication of the veteran's claims.  


Accordingly, the case is REMANDED for the following action:

1.  Request any outpatient treatment 
records from the VA clinic in 
Tallahassee, Florida, dated from July 
2005 to the present.  If no records can 
be located, then this fact must be 
indicated in the claims folder. 

2.  If any additional evidence is 
received, as a result of the above action 
or otherwise, then readjudicate the issue 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


